DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 3/7/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 3/7/2022. In particular, original Claims 1, 12, and 14 have been amended to recite limitations not previously presented. Specifically, claims 1, 12, and 14 recite “the total organic solvent consisting essentially of 1-hydroxyethyl-2-pyrrolidone and from 1 wt. % to 6 wt. % diol solvent, triol solvent, or a mixture thereof”. Furthermore, newly added claim 18 recites subject matter not previously resented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7-8, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeva et al (US 2013/0021406) in view of Nagai et al (US 5,514,208).

The rejection is adequately set forth in Paragraph 9 of the Office Action mailed on 12/8/2021 and is incorporated here by reference.

Regarding the new limitations recited in claim 1 drawn to the total organic solvent consisting essentially of 1-hydroxyethyl-2-pyrrolidone and from 1 wt. % to 6 wt. % diol solvent, triol solvent, or a mixture thereof, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. 
Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03. To that end, it is noted that as discussed in Paragraph 9 of the previous Office Action, Stoeva et al discloses an ink composition comprising water and the organic solvent tripropylene glycol, while Nagai et al discloses an ink composition comprising the water-soluble solvent N-hydroxylethyl-2-pyrrolidone. However, given that neither reference requires additional organic solvents, the combined disclosures of Stoeva et al and Nagai disclose an ink composition comprising a total organic solvent consisting of tripropylene glycol and N-hydroxylethyl-2-pyrrolidone, encompassed with the scope of the transitional phrase “consisting essentially of” recited in the present claims.


Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03. To that end, it is noted that as discussed in Paragraph 9 of the previous Office Action, Stoeva et al discloses an ink composition comprising water and the organic solvent tripropylene glycol, while Nagai et al discloses an ink composition comprising the water-soluble solvent N-hydroxylethyl-2-pyrrolidone. However, given that neither reference requires additional organic solvents, the combined disclosures of Stoeva et al and Nagai disclose an ink composition comprising a total organic solvent consisting of tripropylene glycol and N-hydroxylethyl-2-pyrrolidone, encompassed with the scope of the transitional phrase “consisting essentially of” recited in the present claims.

Regarding the new limitations recited in claim 14 drawn to the total organic solvent consisting essentially of 1-hydroxyethyl-2-pyrrolidone and from 1 wt. % to 6 wt. % diol solvent, triol solvent, or a mixture thereof, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially 
Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03. To that end, it is noted that as discussed in Paragraph 9 of the previous Office Action, Stoeva et al discloses an ink composition comprising water and the organic solvent tripropylene glycol, while Nagai et al discloses an ink composition comprising the water-soluble solvent N-hydroxylethyl-2-pyrrolidone. However, given that neither reference requires additional organic solvents, the combined disclosures of Stoeva et al and Nagai disclose an ink composition comprising a total organic solvent consisting of tripropylene glycol and N-hydroxylethyl-2-pyrrolidone, encompassed with the scope of the transitional phrase “consisting essentially of” recited in the present claims.

Regarding claim 18, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. As discussed above Stoeva et al discloses an ink composition comprising water and the organic solvent tripropylene glycol, while Nagai et al discloses an ink composition comprising the water-soluble solvent N-hydroxylethyl-2-pyrrolidone. However, given that neither reference requires additional organic solvents, the combined disclosures of Stoeva et al and Nagai disclose an ink composition comprising a total organic solvent consisting of tripropylene glycol and N-hydroxylethyl-2-pyrrolidone.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeva et al (US 2013/0021406) and Nagai et al (US 5,514,208) as applied to claims 1-2, 7-8, 12, 14-16, and 18 above, and in view of Tyrell (US 2005/0190244).

The rejection is adequately set forth in Paragraph 10 of the Office Action mailed on 12/8/2021 and is incorporated here by reference.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeva et al (US 2013/0021406) and Nagai et al (US 5,514,208) as applied to claims 1-2, 5, 7-8, 12, 14-16, and 18  above, and in view of the evidence presented in Okubo et al (US 2011/0205285).

The rejection is adequately set forth in Paragraph 11 of the Office Action mailed on 12/8/2021 and is incorporated here by reference.

Claims 1-2, 7, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al (US 2009/0202723) in view of Nagai et al (US 5,514,208).

The rejection is adequately set forth in Paragraph 12 of the Office Action mailed on 12/8/2021 and is incorporated here by reference.

Regarding the new limitations recited in claim 1 drawn to the total organic solvent consisting essentially of 1-hydroxyethyl-2-pyrrolidone and from 1 wt. % to 6 wt. % diol solvent, triol solvent, or a mixture thereof, while it is recognized that the phrase “consisting essentially 

Regarding the new limitations recited in claim 12 drawn to the total organic solvent consisting essentially of 1-hydroxyethyl-2-pyrrolidone and from 1 wt. % to 6 wt. % diol solvent, triol solvent, or a mixture thereof, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. second organic solvents such as those known under the tradename NEWPOL GP-250, i.e. trioxypropylene glyceryl ether, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Regarding the new limitations recited in claim 14 drawn to the total organic solvent consisting essentially of 1-hydroxyethyl-2-pyrrolidone and from 1 wt. % to 6 wt. % diol solvent, .

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 

Regarding the rejection of the claims Stoeva in view of Nagai, Applicants argue that the prior art does not teach or otherwise suggest an ink composition including from 20 wt. % o 30 wt. % total organic solvent, where the organic solvent consists essentially of 1-hydroxyethyl-2-pyrrolidone and from 1 to 6 wt. % diol solvent or triol solvent”. However, as discussed in the previous Office Action and maintained in the rejections above, Stoeva discloses an ink composition comprising the organic solvent tripropylene glycol in the amount of about 5 to about 25 wt. %, overlapping the recited range of 1 to 6 wt. %, while Nagai discloses an ink composition comprising N-hydroxylethyl-2-pyrrolidone in the amount of 5 wt. %. Therefore, the 

Applicants argue that Paragraph [0045] of Stoeva teaches a broad selection of solvents and indicates that no-limiting examples of solvent can include N-methyl-pyrrolidone, toluene, etc., while Paragraph [0036] of the reference discloses that any suitable organic solvent can be used such as alcohols, amides, esters, etc. However, while the reference discloses a broad selection of solvents, the fact remains that the reference discloses that the ink composition can comprise tripropylene glycol.

Applicants argue that Stoeva does not each or otherwise suggest that the total organic solvent consists essentially of those that are specifically claimed.  However, firstly it is noted that as set forth in the previous Office Action and maintained in the rejections above, Stoeva discloses that the ink composition comprises tripropylene glycol, while Nagai et al discloses 1-hydroxyethyl-2-pyrrolidone. Thus, it is noted that In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Furthermore, as discussed in the rejections above, the combined disclosures of Stoeva and Nagai disclose an ink composition, where the organic solvent consists of tripropylene glycol and 1-hydroxyethyl-2-pyrrolidone. That is, the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic 

Applicants argue that Nagai teaches an aqueous ink composition including a magenta dye, water, and a water-soluble organic solvent such as polyhydric alcohols, polyhydric alcohol alkyl ethers, etc. and therefore the reference does not teach or otherwise suggest that the total organic solvent consists essentially of those claimed. However, firstly while the reference may disclose polyhydric alcohol and polyhydric alkyl ethers, the fact remains that the reference specifically discloses N-hydroxylethyl-2-pyrrolidone as one of most preferable solvents that can be used in the ink composition. Furthermore, as discussed in the rejections above, the reference does not require other organic solvents to be present and therefore the combined disclosures of Stoeva and Nagai disclose an ink composition an organic comprising a solvent combination within the scope of the “consisting essentially of”.

Applicants argue that one of ordinary skill in the art would not have any reason to combine the specific organic solvents in the manner claimed other than by hindsight with knowledge of the present invention.  However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Stoeva discloses an ink composition comprising tripropylene glycol, while Nagai et al discloses an ink composition comprising N-hydroxylethyl-2-pyrrolidone as well as motivation of utilizing this solvent in ink compositions. Accordingly, the Examiner’s position remains, absent evidence to the contrary, given that both Stoeva et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvents, and carbon black pigments, and given that Stoeva et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of it 1-hydroxyethyl-2-pyrrolidone would therefore have been obvious to one of ordinary skill in the art to include this solvent and amounts thereof in the ink composition disclosed by Stoeva et al with a reasonable expectation of success.

Applicants argue that that without improper hindsight, nothing in Stoeva and Nagai suggest combining 1-hdyroxyethyl-2-pyrrolidone and from 1 to 6 wt. % diol solvent, triol solvent of a mixture thereof.  However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In the instant case, Stoeva discloses an ink composition comprising tripropylene glycol, while Nagai et al discloses an ink composition comprising N-hydroxylethyl-2-pyrrolidone as 

Applicants argue there is no reason why one of ordinary skill in the art would choose the specific combination of claimed co-solvents over any other co-solvent and exclude 2-pyrroline when a diol is present.  However, as discussed above, in the instant case, Stoeva discloses an ink composition comprising tripropylene glycol, while Nagai et al discloses an ink composition comprising N-hydroxylethyl-2-pyrrolidone as well as motivation of utilizing this solvent in ink compositions. Accordingly, the Examiner’s position remains, absent evidence to the contrary, given that both Stoeva et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvents, and carbon black pigments, and given that Stoeva et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of it 1-hydroxyethyl-2-pyrrolidone would therefore have been obvious to one of ordinary skill in the art to include this solvent and amounts thereof in the ink composition disclosed by Stoeva et al with a reasonable expectation of success.

Applicants’ arguments regarding unexpected results of the claimed ink composition are not found to be persuasive for the reasons set forth in the previous Office Action and for convenience are restated below.

As evidence of unexpected results of the claimed ink composition, Applicants point to Tables 3 and 4 of the instant Specification. These tables compare a base ink (Base Ink) comprising 1-(2-hydroxyethyl)-2-pyrrolidone in an amount of 16 wt. % and 8 wt. % 2-pyrrolidone (24 wt. % total solvent) to: 
Inventive Ink A comprising 19 wt. % pyrrolidone and 5 wt. % 2-ethyl-1,3-hexanediol (24 wt. % total solvent); 
Inventive Ink B comprising 19 wt. % 1-(2-hydroxyethyl)-2-pyrrolidone and 5 wt. % 3-methyl-1,3,5-pentanetriol (24 wt. % total solvent); 
Inventive Ink C comprising 19 wt. % 1-(2-hydroxyethyl)-2-pyrrolidone and 5 wt. % 2-ethyl-2-hydroxymethyl-1,3-propanediol (24 wt. % total solvent); and 
Inventive Ink D comprising 19 wt. % 1-(2-hydroxyethyl)-2-pyrrolidone and 5 wt. % tripropylene glycol (24 wt. % total solvent). 
However, it is noted that the comparison of the Base Ink to Inventive Inks A-D is not a proper side-by-side comparison given that the comparative and inventive inks do not comprise the same amount 1-(2-hydroxyethyl)-2-pyrrolidone. A proper side-by-side comparison would be base and inventive inks comprising the same amount of 1-(2-hydroxyethyl)-2-pyrrolidone and where the inventive inks A-D comprise  2-ethyl-1,3-hexanediol, 3-methyl-1,3,5-pentanetriol, 2-ethyl-2-hydroxymethyl-1,3-propanediol or tripropylene glycol, respectively, in amounts within the recited range of 1 to 6 wt. %.

Furthermore, it is noted that the inventive inks are not commensurate in scope with the scope of claims for the following reasons. While the inventive inks comprise 2-ethyl-1,3-hexanediol, 3-methyl-1,3,5-pentanetriol, 2-ethyl-2-hydroxymethyl-1,3-propanediol or tripropylene glycol, the inventive examples in the Specification do no exemplify inventive inks comprising the organic solvents 3-methyl-1,3-butanediol, 2-methyl-2,4-pentanediol, and triethylene glycol. The inventive inks each comprise 69.53 wt. % water, while claim 1 recites the water content of at least 50 wt. %. The total content of organic solvent in the claims is from 20 to 30 wt. %, while the inventive examples exemplify 24 wt. % total organic solvent. The content of the diol or triol solvents in the claims is 1 to 6 wt. %, while the inventive examples contain 5 wt. % of these solvents. 
It is noted that while the claims recite a total amount of organic solvent, i.e. 20 to 30 wt. %, the amount of the diol or triol solvent, and require the presence of 1-hyroxyethyl-2-pyrrolidone, the claims are open to any amount of this solvent as long as the total organic solvent content and triol/diol solvent contents are within the recited ranges. Finally, it is noted that while the claims require carbon pigment and polyurethane, the claims encompass any amount of these ingredients and the inventive ink compositions comprises 4.4 wt. % and 1.7 wt. % polyurethane. In light of the above, it is unclear if the obtained results are indicative of all ink compositions encompassed by the present claims or only for the particularly exemplified ink compositions.
To that end it is as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of water, organic solvent, as well as diol/triol solvent.

Regarding the rejection of claim 3, Applicants argue that (1) the cited art does not teach or otherwise suggest that that total organic solvent consists essentially of  1-hydroxyethyl-2-pyrrolidone and from 1 wt. % to 6 wt. % diol solvent, triol solvent, or a mixture thereof; (2) any combining of the specifically claimed co-solvents is due to hindsight; and (3) the claimed invention exhibits unexpected results. However, regarding (1) the combined disclosures of Stoeva, Nagai, and Tyrell disclose an ink composition containing only three (3) organic solvents and therefore disclose a total organic solvent within the scope of the transitional phrase “consisting essentially thereof”. 
Regarding (2), as discussed above, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Stoeva disclose an ink composition comprising tripropylene glycol, while Tyrell discloses an ink composition comprising 15 to 30 wt. % of the ink composition, where 3 to 10 wt. % of the organic solvent is a methylated pentanetriol co-solvent, i.e. 3-methyl-1,3,5-pentanetriol which is used in the liquid vehicle to provide a means of achieving superior 
Regarding (3), Applicants’ arguments regarding unexpected results have been considered, but are not found to be persuasive for the reasons set forth above and incorporated here by reference.

Applicants argue that Tyrell dos not teach or otherwise suggest that the total organic solvent consists essentially of those claimed.  However, as discussed above, the combined disclosures of Stoeva, Nagai and Tyrell disclose an ink composition containing only three (3) organic solvents and therefore disclose a total organic solvent within the scope of the transitional phrase “consisting essentially thereof”. 

Regarding the rejection of claim 13 rejected over Stoeva in view of Nagai and Okubo, Applicants argue that claim 13 is not rendered obvious because (1) the cited art does not teach or otherwise suggest that the total organic solvent consists essentially of 1-hydroxyethyl-2-pyrrolidone and from 1 wt. % to 6 wt. % diol solvent, triol solvent, or a mixture thereof; (2) any combining of the specifically claimed co-solvents is due to hindsight; and (3) the claimed invention exhibits unexpected results.

Regarding (2), as discussed above, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Stoeva discloses an ink composition comprising tripropylene glycol, while Nagai et al discloses an ink composition comprising N-hydroxylethyl-2-pyrrolidone as well as motivation of utilizing this solvent in ink compositions. Accordingly, the Examiner’s position remains, absent evidence to the contrary, given that both Stoeva et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvents, and carbon black pigments, and given that Stoeva et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of it 1-hydroxyethyl-2-pyrrolidone would therefore have been obvious to one of ordinary skill in the art to include this solvent and amounts thereof in the ink composition disclosed by Stoeva et al with a reasonable expectation of success.
Regarding (3), Applicants’ arguments regarding unexpected results have been considered, but are not found to be persuasive for the reasons set forth above and incorporated here by reference.

Regarding, the rejection of the claims over Ikoshi in view of Nagai, Applicants that claim 13 is not rendered obvious because (1) the cited art does not teach or otherwise suggest that the total organic solvent consists essentially of 1-hydroxyethyl-2-pyrrolidone and from 1 wt. % to 6 wt. % diol solvent, triol solvent, or a mixture thereof; (2) any combining of the specifically claimed co-solvents is due to hindsight; and (3) the claimed invention exhibits unexpected results.
However, regarding (1), as set forth in the rejections above while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. second organic solvents such as those known under the tradename NEWPOL GP-250, i.e. trioxypropylene glyceryl ether, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding (2), in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Ikoshi discloses an ink composition comprising tripropylene glycol, and second organic solvents such as those known under the tradename NEWPOL GP-250, i.e. trioxypropylene glyceryl ether, where the total content of the first and second organic solvents is 1 to 40 mass %, where the ratio of first to second organic solvents is 1:1. Thus, the amount of the tripropylene glycol, i.e. a diol solvent, is 0.5 to 20 mass %, overlapping the recited range of 1 to 6 wt. %. 
Nagai et al discloses an ink composition comprising N-hydroxylethyl-2-pyrrolidone as well as motivation of utilizing this solvent in ink compositions. Accordingly, the Examiner’s position remains, absent evidence to the contrary, given that both Ikoshi et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvent, and pigments, and given that Ikoshi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the solvent admixture as taught by Nagai et al, it would therefore have been obvious to one of ordinary skill in the art to include such solvents and amounts thereof in the ink composition disclosed by Ikoshi et al with a reasonable expectation of success.
Regarding (3), Applicants’ arguments regarding unexpected results have been considered, but are not found to be persuasive for the reasons set forth above and incorporated here by reference.

Applicants argue that Ikoshi discloses an ink composition comprising a first organic solvent, and a second organic solvent, and the reference does not teach or suggest a total organic solvent consisting essentially of those claimed. However, as set forth in the rejections above while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. second organic solvents such as those known under the tradename NEWPOL GP-250, i.e. trioxypropylene glyceryl ether, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Applicants argue that one of ordinary skill in the art would not have reached the claimed co-solvents as limited by the claims other than by hindsight with knowledge of the present invention. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Nagai et al discloses an ink composition comprising N-hydroxylethyl-2-pyrrolidone as well as motivation of utilizing this solvent in ink compositions. Accordingly, the Examiner’s position remains, absent evidence to the contrary, given that both Ikoshi et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvent, and pigments, and given that Ikoshi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the solvent admixture as taught by Nagai et al, it would therefore have been obvious to one of ordinary skill in the art to include such solvents and amounts thereof in the ink composition disclosed by Ikoshi et al with a reasonable expectation of success.

Applicants argue that one of ordinary skill in the art would have no articulated reason to choose the solvent claimed. However, as discussed above, Ikoshi discloses an ink composition comprising tripropylene glycol, while Nagai et al discloses an ink composition comprising N-hydroxylethyl-2-pyrrolidone as well as motivation of utilizing this solvent in ink compositions. Accordingly, the Examiner’s position remains, absent evidence to the contrary, given that both Ikoshi et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvent, and pigments, and given that Ikoshi et al does not explicitly prohibit other ingredients, in 

Applicants argue that Ikoshi does not teach 1-hydroethyl-2-yprrolidone. However, it is for this reason that as set forth in the rejections above, the ink composition disclosed by Ikoshi was modified by Nagai which discloses 1-hydroethyl-2-yprrolidone and benefits thereof in ink compositions.

Applicants argue that both Ikoshi and Nagai teach laundry lists of co-solvents beyond the scope of those claimed and therefore one of ordinary skill in the art would have no articulated reason to limit the co-solvent to those claimed without hindsight.  However, firstly it is noted that while Ikoshi discloses a laundry list of solvents, as discussed above, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. second organic solvents such as those known under the tradename NEWPOL GP-250, i.e. trioxypropylene glyceryl ether, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Thirdly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants’ arguments regarding unexpected results of the claimed ink composition are not found to be persuasive for the reasons set forth in the previous Office Action and for convenience are restated below.

As evidence of unexpected results of the claimed ink composition, Applicants point to Tables 3 and 4 of the instant Specification. These tables compare a base ink (Base Ink) comprising 1-(2-hydroxyethyl)-2-pyrrolidone in an amount of 16 wt. % and 8 wt. % 2-pyrrolidone (24 wt. % total solvent) to: 
Inventive Ink A comprising 19 wt. % pyrrolidone and 5 wt. % 2-ethyl-1,3-hexanediol (24 wt. % total solvent); 
Inventive Ink B comprising 19 wt. % 1-(2-hydroxyethyl)-2-pyrrolidone and 5 wt. % 3-methyl-1,3,5-pentanetriol (24 wt. % total solvent); 
Inventive Ink C comprising 19 wt. % 1-(2-hydroxyethyl)-2-pyrrolidone and 5 wt. % 2-ethyl-2-hydroxymethyl-1,3-propanediol (24 wt. % total solvent); and 
Inventive Ink D comprising 19 wt. % 1-(2-hydroxyethyl)-2-pyrrolidone and 5 wt. % tripropylene glycol (24 wt. % total solvent). 
However, it is noted that the comparison of the Base Ink to Inventive Inks A-D is not a proper side-by-side comparison given that the comparative and inventive inks do not comprise the same amount 1-(2-hydroxyethyl)-2-pyrrolidone. A proper side-by-side comparison would be base and inventive inks comprising the same amount of 1-(2-hydroxyethyl)-2-pyrrolidone and where the inventive inks A-D comprise  2-ethyl-1,3-hexanediol, 3-methyl-1,3,5-pentanetriol, 2-ethyl-2-hydroxymethyl-1,3-propanediol or tripropylene glycol, respectively, in amounts within the recited range of 1 to 6 wt. %.

Furthermore, it is noted that the inventive inks are not commensurate in scope with the scope of claims for the following reasons. While the inventive inks comprise 2-ethyl-1,3-hexanediol, 3-methyl-1,3,5-pentanetriol, 2-ethyl-2-hydroxymethyl-1,3-propanediol or tripropylene glycol, the inventive examples in the Specification do no exemplify inventive inks comprising the organic solvents 3-methyl-1,3-butanediol, 2-methyl-2,4-pentanediol, and triethylene glycol. The inventive inks each comprise 69.53 wt. % water, while claim 1 recites the water content of at least 50 wt. %. The total content of organic solvent in the claims is from 20 to 30 wt. %, while the inventive examples exemplify 24 wt. % total organic solvent. The content of 
It is noted that while the claims recite a total amount of organic solvent, i.e. 20 to 30 wt. %, the amount of the diol or triol solvent, and require the presence of 1-hyroxyethyl-2-pyrrolidone, the claims are open to any amount of this solvent as long as the total organic solvent content and triol/diol solvent contents are within the recited ranges. Finally, it is noted that while the claims require carbon pigment and polyurethane, the claims encompass any amount of these ingredients and the inventive ink compositions comprises 4.4 wt. % and 1.7 wt. % polyurethane. In light of the above, it is unclear if the obtained results are indicative of all ink compositions encompassed by the present claims or only for the particularly exemplified ink compositions.
To that end it is as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of water, organic solvent, as well as diol/triol solvent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767